department of the treasury internal_revenue_service washington d c cc intl uilc number release date internal_revenue_service national_office field_service_advice dated date memorandum for jacob feldman field service special counsel office of associate chief_counsel international from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend k l corp a corp b corp c country city a date a date b date c date d date e date f date g date h date i date j date k month a month b officer jurisdiction year year year issues whether the periods of limitation were properly extended for a foreign_sales_corporation fsc where certain extensions were executed after the date of dissolution of the fsc whether transferees of a dissolved fsc may claim refunds of taxes paid_by the fsc whether the service can make adjustments to the u s related supplier’s fsc commission expenses if the statute_of_limitations for assessment has already expired with respect to the fsc conclusions extensions of the periods of limitations as executed by the fsc during the post-dissolution period and similar extensions executed by the transferees of the fsc validly extended the periods of limitation for assessment for the years at issue under the facts of this case the transferees of the fsc may claim refunds of taxes paid_by the fsc because the period of limitation for assessment was validly extended by the fsc and by its transferees and remains open with respect to the transferees we need not address this issue facts corp a is a u s taxpayer with headquarters in city a corp b was a wholly- owned subsidiary of corp a corp b elected to be treated as a foreign_sales_corporation fsc within the meaning of sec_922 corp a and corp b filed u s income_tax returns on the basis of a fiscal_year ending date a the tax years at issue correspond to years on date b corp b dissolved pursuant to the corporation laws of jurisdiction and distributed its assets worth dollar_figurek to corp a on date c corp a incorporated corp c pursuant to the laws of country an income_tax refund in the amount of dollar_figurel due on corp b’s final return was transferred to corp c on or about date d corp c made an election to be treated as a fsc pursuant to sec_927 the service and corp b subsequently executed consent agreements to extend the period of limitation for assessment form sec_872 for years the consents were signed on behalf of corp b by officer officer acted on behalf of corp b after date b based on the law of jurisdiction which provides for a three-year winding-up period after a corporation’s date of dissolution the three-year winding-up period applicable to corp b expired on date e in calculating foreign_trading_gross_receipts corp a and corp b made certain determinations which are challenged by the service the service intends to issue a notice_of_deficiency to corp a which will deny deductions of fsc commissions and dividends- received deductions and will determine other necessary adjustments on date f in its capacity as transferee corp a filed protective claims for refund with respect to years of corp b these protective refund claims were filed on the basis of notices of deficiency issued to corp b with respect to prior taxable years the claims stated that in the event that the service issues statutory notices of deficiency with respect to years corp a will be entitled to a refund of certain taxes paid_by corp b in general if the service denies fsc commission deductions claimed by the u s related_supplier the fsc or its transferees would seek refunds of taxes paid_by it thus the statutes of limitations applicable to the fsc and its transferees are relevant in this case as they may limit the ability of the fsc-transferees to obtain refunds based on a notice_of_deficiency issued with respect to corp a the u s related_supplier to evaluate fully the applicable periods of limitation it is necessary to review the various extensions executed by the dissolved fsc and by its transferees extensions executed prior to dissolution of corp b prior to corp b’s dissolution on date b officer and the service entered into agreements to extend the statute_of_limitations with respect to corp b’s years extensions executed during three-year winding-up period during the entire winding-up period from date b to date e officer possessed authority pursuant to jurisdiction law to execute extensions of the statute_of_limitations on behalf of the dissolved corporation in month a officer executed agreements extending the period of limitation for years to date g these agreements validly extended the period of limitation for assessment to date g in month b officer executed agreements extending the period of limitation for years to date h these agreements validly extended the period of limitation subsequent extensions executed by transferees of corp b on date i corp a and corp c entered into agreements in their capacity as transferees of corp b to extend the period of limitation for assessment with respect to the tax_liability of corp b for years to date j law and analysis the commissioner may collect unpaid income taxes of a transferor of assets from a transferee or successor transferee of those assets sec_6901 c 357_us_39 state law determines the extent of a transferee’s liability stern u s pincite the term transferee includes shareholders of a dissolved corporation sec_301_6901-1 the commissioner bears the burden_of_proof that the taxpayer is liable as a transferee under local law or in equity sec_6902 t c rule d the petitioner has the burden_of_proof that the transferor is not liable for tax or additions to tax pursuant to sec_6902 sec_6901 of the code provides that the period of limitation for assessment with respect to a transferee extends for one year after the expiration of the period of limitation with respect to the transferor sec_6901 provides as follows d extension by agreement - extension of time for assessment - if before the expiration of the time prescribed in subsection c for the assessment of the liability the secretary and the transferee or fiduciary have both consented in writing to its assessment after such time the liability may be assessed at any time prior to the expiration of the period agreed upon the period so agreed upon may be extended by subsequent agreements in writing made before the expiration of the period previously agreed upon for the purpose of determining the period of limitation on credit or refund to the transferee or fiduciary of overpayments of tax made by such transferee or fiduciary or overpayments of tax made by the transferor of which the transferee or fiduciary is legally entitled to credit or refund such agreement and any extension thereof shall be deemed an agreement and extension thereof referred to in sec_6511 extension of time for credit or refund - if the agreement is executed after the expiration of the period of limitation for assessment against the taxpayer with reference to whom the liability of such transferee or fiduciary arises then in applying the limitations under sec_6511 on the amount of the credit or refund the period specified in sec_6511 shall be increased by the period from the date of such expiration to the date of the agreement sec_6511 provides that if the period of limitation on assessment is extended by agreement the period for filing a claim_for_refund_or_credit is extended until six months after the period of limitation on assessment as extended expires the rules applicable to redeterminations of fsc commissions for tax years beginning before date are contained in temp sec_1 a -1t e which states subsequent determination of transfer price rental income or commission the fsc and its related_supplier would ordinarily determine under sec_925 and this section the transfer price or rental payment payable by the fsc or the commission payable to the fsc for a transaction before the fsc files its return for the taxable_year of the transaction after the fsc has filed its return a redetermination of those amounts by the commissioner may only be made if specifically permitted by a code provision or regulations under the code such a redetermination would include a redetermination by reason of an adjustment under sec_482 and the regulations under that section or sec_861 and sec_1_861-8 which affects the amounts which entered into the determination in addition a redetermination may be made by the fsc and related_supplier if their taxable years are still open under the statute_of_limitations for making claims for refund under sec_6511 if they determine that a different transfer_pricing method or grouping of transactions may be more beneficial also the fsc and related_supplier may redetermine the amount of foreign_trading_gross_receipts and the amount of the costs and expenses that are used to determine the fsc’s and related supplier’s profits under the transfer_pricing methods any redetermination shall affect both the fsc and the related_supplier the fsc and the related_supplier may not redetermine that the fsc was operating as a commission fsc rather than a buy-sell fsc and vice versa temp sec_1 a -1t e the regulation requires in the case of an adjustment initiated by the commissioner that the redetermination be permitted by the code or regulations temp sec_1 a -1t e see also 110_tc_375 no other substantive restrictions apply to a fsc redetermination initiated by the commissioner the authority of a corporate officer to act for a dissolved corporation in tax matters derives from the law of the state or territory of incorporation 121_f2d_842 3rd cir cert_denied 314_us_677 corp b was organized pursuant to the law of jurisdiction which affords a corporate officer authority to act during a three-year period after the date of corporate dissolution for the limited purpose of winding up the corporation’s affairs the legislative_history of this provision indicates that it was modeled on delaware law which is virtually identical to jurisdiction law in a case involving delaware law the board_of_tax_appeals held that the officer of a dissolved corporation had authority to extend the period of limitation to a date beyond the end of the three-year winding-up period provided that the extension was executed within the three-year period 25_bta_1109 compare 43_bta_1143 extension executed after expiration of three-year winding-up period specified by delaware law is invalid applying these precedents to the present case involving jurisdiction law each of the extensions executed by officer during the three-year post-dissolution period was valid including extensions executed in month b which extended the period of limitation for assessment to a date beyond the end of the three-year winding-up period to date h however any extensions executed outside the three-year period were not valid and did not extend the period of limitation for assessment in certain cases a valid extension of the period of limitation may be executed after the winding-up period has expired provided that the dissolved corporation was the subject of a tax action or proceeding which actually commenced during the winding-up period e g ann c 32_tc_187 aff’d 286_f2d_960 6th cir cert_denied 366_us_949 applying michigan law in the present case however officer validly extended the period of limitation to date h thus it is not necessary to determine whether a tax proceeding was commenced with respect to corp b during the three-year winding-up period sec_6901 authorized the transferees to extend the period of limitation for assessment with respect to the tax_liability of corp b pursuant to this provision corp a and corp c extended the period of limitation for corp b’s years to date j sec_6901 provides that by entering into these agreements corp a and corp c also extended the period in which they might claim refunds of taxes paid_by corp b the period in which such refund claims may be filed pursuant to sec_6901 extends for an additional six months after date j or until date k in summary the taxpayers or the fsc-transferees validly extended the period of limitation for assessment with respect to both the fsc and the u s related_supplier for years statutory notices of deficiency to corp a for years based on denial of fsc commission deductions and related adjustments will therefore comply with temp sec_1 a -1t e provided that such notices are issued prior to expiration of the statute_of_limitations for assessment with respect to corp a a notice_of_deficiency to corp a denying fsc commission deductions would also entitle corp a and corp c to claim as transferees refunds with respect to taxes paid_by corp b -- had they not in fact done so by filing protective refund claims on date f you inquired regarding the service’s authority to adjust the fsc commission expenses claimed by corp a in the event that the statute_of_limitations for assessment with respect to corp b had expired as noted above the transferees of corp b extended the period of limitation for assessment with respect to their tax_liability as transferees of corp b by executing valid extensions prior to expiration of the period of limitation applicable to corp b thus the period of limitation for assessment applicable to the transferees as extended remains open through date j accordingly it is not necessary to address this issue we also note that the protective refund claims filed on date f preserved the rights of corp a and corp c to obtain administrative refunds of taxes paid_by corp b the service may grant such refunds administratively notwithstanding limitations on the ability of the u s tax_court to grant refunds of taxes paid_by corp b in the event that petitions are ultimately filed in that court to contest notices of deficiency issued in this case if you have any further questions please call branch at _________________________________ jacob feldman field service special counsel office of associate chief_counsel international
